~--;   ;·    ;i~
"'     A6 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             V,                                       (For Offenses Committed On or After November 1, 1987)



                             German Velasco-Lopez                                     Case Number: 3:19-mj-22441

                                                                                      Carolyn L 0 iv"r
                                                                                      Defendant's Attor ey


       REGISTRATION NO. 85885298
       THE DEFENDANT:                                                                                 JUN 1 8 2019
                                                                                         ~· ... " 11 ••.•• ,,,.,>:r :: ·y_,,_·a
        cg] pleaded guilty to count(s) ---~~~~~~~~~~~~-+-i:~~..LL~--'-LL'-C'-'--'c--7"-,""",.,..+-
                                        1 of Complaint
        D was found guilty to count(s)                                               s~UTVi1 .-: ':_:;;:,1-·JCT '--•" :/'-';';;,';,;;: 1/;)
            after a plea of not guilty.                                              ~'-'---····················--················
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                      Nature of Offense                                                           Count Number(s)
       8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                 1

        D The defendant has been found not guilty on count(s)
                                                                                ----------------------~
        D Count(s)                                                                     dismissed on the motion of the United States.'
                          -----------------~



                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:
                                       \/
                                       ~\TIME        SERVED                      D                                          days

            lg] Assessment: $10 WAIVED cg] Fine: WAIVED
            lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Tuesday, June 18, 2019
                                                                                 Date of Imposition of Sentence



                                                                                     nlii:Ait::wCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



       Clerk's Office Copy                                                                                                         3: 19-mj-22441
